PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 15, 1993, 11th Cir., 1993, 1 F.3d 1171)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel’s opinion is hereby VACATED.